Citation Nr: 1432067	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  08-09 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right wrist, to include as secondary to service-connected residuals of a post-surgery nonunion scaphoid bone fracture of the right wrist.

2.  Entitlement to an initial compensable evaluation for service-connected residuals of a post-surgery nonunion scaphoid bone fracture of the right wrist. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to November 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which assigned a noncompensable evaluation for residuals of a post-surgery nonunion scaphoid bone fracture of the right wrist and denied service connection for carpal tunnel syndrome of the right wrist.  The Veteran's disagreement with the rating decision led to this appeal.  See 38 C.F.R. 
§ 20.201 (2013).  The Veteran subsequently perfected an appeal of the issues.  See 38 C.F.R. § 20.200 (2013). 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in June 2009.  A copy of the transcript of this hearing has been associated with the claims file.  In December 2009 and May 2012, the Board remanded this appeal for further development.  

As noted in the December 2009 and May 2012 remands, the issue of service connection for a right hip disability has been raised by the record based on evidence in the service treatment records showing the Veteran had a bone graft taken from his hip and inserted into his right wrist in service, and presently has a hip disability as noted in a January 2008 private medical opinion.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  Carpal tunnel syndrome (CTS) was not shown in service or for many years thereafter and is not shown to be related to service or to have been caused or aggravated by the service-connected residuals of a post-surgery nonunion scaphoid fracture of the right wrist.     

2.  During the entire appeal period, the Veteran's residuals of a  post-surgery nonunion scaphoid bone fracture of the right wrist has been manifested only by subjective reports of pain; dorsiflexion less than 15 degrees,  palmar flexion in line with the forearm or less, ankylosis, objective findings of pain on motion, symptomatic scarring, and actual functional loss have not been shown.      



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for carpal tunnel syndrome (CTS) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for an initial compensable rating for service-connected residuals of a post-surgery nonunion scaphoid bone fracture of the right wrist have not been met.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5214, 5215, 4.118, Diagnostic Codes 7801-7805 (2008, 2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim for increase for right wrist disability, the Board notes that the claim stems from an initial grant of service connection by the RO.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  Thus, because the notice that was provided before service connection was granted for right wrist disability was legally sufficient, VA's duty to notify in regard to the instant claim for increase has been satisfied.

Regarding the claim for service connection for CTS, in a March 2007 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  A subsequent January 2010 letter specifically provided notice concerning what evidence was needed to substantiate a claim for secondary service connection.  After provision of the January 2010, the case was subsequently readjudicated by a December 2010 supplemental statement of the case.  Thus, the Veteran was not prejudiced by the timing of the latter notice and no further written notice is required.  

The Veteran has also been afforded the Board hearing before the Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

The Board hearing transcript shows that the AVLJ explained the issues on appeal and also questioned the appellant in an effort to determine whether there was any outstanding evidence that may have been overlooked.  Subsequent to the hearing, the case has been remanded on two occasions to attempt to obtain any additional, pertinent outstanding evidence and to afford the Veteran with appropriate VA medical examinations and opinions.  At this point, there is no indication that there is any additional pertinent evidence for the Veteran to submit or for VA to obtain.  Accordingly, the Veteran has not been prejudiced by any lack of notice that may have occurred during his hearing.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records and VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the June 2009 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board also finds that the agency of original jurisdiction has appropriately complied with the prior remand directives.  Additionally, although the most recent VA examination assessing the severity of the Veteran's right wrist disability is from June 2012, the Board finds it is sufficiently contemporaneous given that the Veteran has not alleged worsening of the disability since the examination and there is no other evidence of record suggestive of such worsening.  No further action is required prior to appellate consideration of these claims. 
II.  Analysis

A.  Service Connection for CTS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  To establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  CTS are not recognized by VA as being one of these enumerated diseases.  38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof that is generally applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.   See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records show that he suffered a nonunion fracture of the right carpal navicular (i.e. scaphoid) bone of the right wrist in October 1983.  In May 1984, he underwent Matte Russe bone graft surgery to repair the fracture.  The records do not show any findings or complaints of carpal tunnel syndrome.  At his November 1984 separation examination, the Veteran's upper extremities were found to be normal and he was simply noted to have a scar on the right iliac crest of the right wrist, volver aspect.  

Post-service, the earliest medical evidence of CTS is from March 2004, when the Veteran saw his treating physician, Dr. J.O. with complaints of numbness and pain in both hands.  The examination showed bilateral carpal tunnel syndrome and it was noted that the Veteran reported that he had had problems with his hands for "some time."   Later in March 2004, the Veteran stopped work as a Postal Service clerk and filed a claim for compensation from the Postal Service for bilateral carpal tunnel syndrome.  In April 2004 he underwent left hand open carpal tunnel release surgery and in May 2004, he underwent right hand open carpal tunnel release surgery.  In November 2004, a private physician, Dr. X, diagnosed the Veteran with status post bilateral carpal tunnel syndrome with acceptable surgical results and recurrent metacarpal boss.  He indicated that the Veteran could return to work with the restriction of a protective splint on the right hand.  The physician found that the carpal tunnel syndrome was work-related but that the boss could be from repetitive motion or an injury sustained to the right hand.  

In November 2005, another private physician, Dr. G, found that the Veteran had continued symptoms due to work-related CTS and a right carpal bossa.  Dr. G stated that the dorsal bossa was not the Veteran's main problem.  

In March 2006, Dr. S, a hand specialist, found that the Veteran's CTS and carpal boss were not work-related.  In an April 2006 supplemental opinion, Dr. G noted that he agreed with Dr. S's conclusion concerning the dorsal boss not being related to work but indicated that the CTS had been accepted as work-related.  In June 2006, Dr. S found that no treatment was needed for the metacarpal boss.   

At a June 2007 VA examination, the examiner diagnosed the Veteran with status post carpal tunnel release surgery in 2004.  He noted that the Veteran had been having symptoms of CTS even after the surgery but that the current examination revealed no signs of CTS.  The Veteran had also had had an EMG in April 2006, which was negative for CTS.  The Veteran reported that he developed CTS in the 1990s, whit symptoms of tingling, numbness and weakness of the right hand.  It was the examiner's opinion that the Veteran's CTS was not likely related to his service-connected wrist fracture during active service.  

In a July 2008 SSA decision, the Veteran was found to be disabled for SSA purposes due to severe degenerative disc disease, status post CTS surgeries, right rotator cuff tear, continued difficulties status post right hip surgery and continued difficulties status post right wrist surgery.  The decision noted that at his hearing, the Veteran reported severe pain in his hands that required referral to a specialist and that he had undergone multiple surgeries of the right dominant hand.  

At his June 2009 Board hearing, the Veteran testified that he was having pain in his hands most of the time, would experience numbness and would drop things.  He could not lift a normal amount of weight and had difficulty lifting up his grandchild.  He could drive a car but after a certain amount of time, he would have to switch hands and drive one-handed.  He could also hold a ball.  However, certain things would catch him off guard, like when he dropped a glass while he was pouring milk into it.  He indicated that he could move his hands but he did experience pain when doing so.  He also indicated that he would wake up at night with pain.   

In a February 2010 medial opinion, a VA physician indicated that the Veteran's right carpal tunnel syndrome was not likely related to or aggravated by his service-connected residuals of a post-surgery non-union scaphoid bone fracture of the right wrist.  The physician noted that right carpal tunnel syndrome is an independent condition and as likely as not related to other civilian causes (machine clerk for about 22 years).  

At a June 2012 VA examination, the examiner opined that it was not likely that the Veteran's CTS had its onset in service or is related to any in-service disease, event or injury.  The examiner also opined that the CTS was not likely related to or aggravated by his service-connected residuals of post-surgery non-union scaphoid bone fracture of the right wrist.  The examiner indicated that as per old service treatment records, post-operatively the Veteran did well with his fingers and hand found to be neurovascularly intact.  The examiner also noted that right CTS was an independent condition and as likely as not related to other civilian causes (the Veteran working as a machine clerk for 22 years).  

The above summarized evidence shows that CTS was not shown in service or soon after service.  To the contrary, the earliest evidence of CTS is from March 2004, when Dr. J.O. saw him for the malady.  At that time, the Veteran did indicate that he had had problems with his hands "for some time" but did not indicate that these current hand symptoms were manifest during service or soon thereafter.  Also, during the June 2007 VA examination, the Veteran reported that he developed CTS in the 1990s.  Additionally, he has not otherwise specifically alleged that he experienced CTS in service or soon thereafter.  

In his April 2014 brief, the Veteran's representative appeared to assert that the Veteran is contending that his CTS first became manifest in service.  To the extent that such an allegation is being made, the Board does not find it credible, given the lack of any evidence of CTS in the service treatment records or in any documentation of record prior to 2004; given that even in March 2004, the Veteran did not report that his carpal tunnel symptoms began in service but simply indicated that he had had such symptoms "for some time"; given that during the June 2007 VA examination, the Veteran indicated that the CTS began in the 1990s; given that he did not assert that he had experienced CTS symptoms since service during the June 2009 Board hearing but instead simply indicated that the condition was diagnosed in 2004 and he received surgery soon thereafter; and given that he has not otherwise specifically alleged experiencing carpal tunnel symptoms (as opposed to symptoms from his right wrist fracture) during service.  

Additionally, the medical opinion evidence of record weighs against a finding that the Veteran's current CTS is otherwise related to service or that it has been caused or aggravated by his right wrist disability.  In this regard, after reviewing the claims file and examining the Veteran, the June 2012 VA examiner specifically found that it was not likely that the CTS had its onset in service or is related to any in-service disease, event or injury.  The examiner also opined that the CTS was not likely related to or aggravated by the Veteran's service-connected residuals of post-surgery non-union scaphoid bone fracture of the right wrist.  There is no medical opinion of record to the contrary (i.e. an opinion tending to indicate that CTS is related to any event or injury in service or that it has been caused or aggravated by the Veteran's service-connected right wrist disability).  Also, the June 2012 VA examiner's opinion in regard to CTS not being caused or aggravated by the service-connected right wrist disability is  supported by his earlier June 2007 and February findings, where he presented the same conclusions, along with some of the same underlying reasoning.  

The Board notes that the June 2012 VA examiner provided a clear rationale for his opinions.  Once again, he based these opinions on the Veteran's right wrist doing well after surgery in service; on CTS being a condition independent of the service-connected right wrist disability; and on the Veteran's prior employment as a machine clerk as likely as not causing and/or aggravating the CTS.  The Board finds that this rationale is sufficient to support the opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2013), noting that examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Additionally, although the Veteran asserts that his current CTS is related to service and/or his service-connected right wrist disability, as he is a layperson with no specified knowledge concerning the etiology of CTS, these assertions may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In sum, as CTS was not shown in service or for many years thereafter and as the weight of the evidence is against a finding that the Veteran's current CTS is directly related to service or caused or aggravated by his service-connected right wrist disability, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. § 3.303, 3.310; Alemany, 9 Vet. App. 518 (1996).

B.  Compensable rating for right wrist disability

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's right wrist disability has not varied significantly during the appeal period.  
  
Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's right wrist disability is currently rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  This Code provides that limitation of motion of the wrist with palmar flexion limited in line with forearm or dorsiflexion less than 15 degrees is rated 10 percent for both the major wrist and the minor wrist. 38 C.F.R. § 4.71a. 

The Veteran's right wrist disability may also be considered under Diagnostic Code 5214 for ankylosis of the wrist.  Under, this code, favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated as 30 percent for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position, except favorable is rated as 40 percent for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion or with ulnar or radial deviation is rated as 50 percent for the major wrist and 40 percent for the minor wrist.  38 C.F.R. § 4.71a.  

The evidence of record does not show that the Veteran's right wrist motion has been limited to palmar flexion in line with forearm or dorsiflexion less than 15 degrees at any time during the appeal period.  In this regard, during a June 2007 VA examination, the Veteran's right wrist range of motion was dorsiflexion to 50 degrees and palmar flexion to 60 degrees with no additional loss of motion after repetitive use.  Similarly, during a February 2010 VA examination, all movements of the right wrist were found to be normal, including after repetitive use.  Also, during a June 2012 VA examination, palmar flexion was to 70 degrees and dorsiflexion was to 60 degrees with no additional limitation of motion after repetitive use.  Consequently, there is no basis for assigning a compensable rating under Code 5215 based on the range of motion findings of record.  Additionally, as ankylosis is not shown nor alleged, there is also no basis for assigning a compensable rating under Code 5215.  Id.

The Board must still consider whether a compensable rating may be assigned under 38 C.F.R. § 4.59 or the Deluca criteria.  However, neither the June 2007 VA examination, the February 2010 examination, nor the June 2012 VA examinations contain any findings of pain on motion or of any functional loss attributable to the service-connected right wrist disability.  The June 2007 VA examiner specifically noted that motion was not found to be painful on physical examination and that joint function was not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use.  The June 2012 VA examiner specifically found that all movements of the right wrist were  normal, including after repetitive use, and that the Veteran's service connected right wrist disability did not result in any functional loss.  There is other VA and private medical evidence of record showing objective pain and functional loss of the right hand but when occurring, this objective symptomatology was specifically attributed to the Veteran's non-service connected CTS.  Additionally, although the Veteran has been noted to have a right metacarpal boss and/or a right periosteal reaction during the appeal period, to the extent these findings result from the service-connected right wrist fracture, there is no indication that they have resulted in any painful motion or other functional loss.  Thus, although the Veteran has reported right wrist pain, without any objective evidence of pain on motion from the service-connected right wrist disability or any affirmative findings of functional loss resulting from the service-connected right wrist disability, there is no basis for assigning a compensable rating for it under 38 C.F.R. § 4.59 or under Deluca.  8 Vet. App. 202 (1995).     

The Veteran has also been noted to have various scars of the right wrist area, some of which are related to the surgery he underwent during service.  However, as found during the June 2012 VA examiner, the scars are all superficial, non-linear and well-healed and none of them are painful, unstable, depressed or elevated.  There are no keloid changes and there is no loss of function around the scars.  The scars are almost the same color as that of the surrounding skin.  Similarly, during the June 2007 VA examination, the examiner found that the Veteran's scarring was well-healed with no keloid changes and no local tenderness.  Consequently, there is no basis for assigning a compensable rating for any scarring associated with the Veteran's service-connected wrist disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  (During the pendency of the Veteran's appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the skin regulations will not be applied here.  See Id.  Moreover, there is also no basis for assigning a compensable rating for the Veteran's scarring under this revised version.  38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2013).

Moreover, referral of the Veteran's residuals of right scaphoid fracture for extraschedular consideration is not warranted.  A comparison of this service-connected right wrist disability, with the symptom of subjective pain but no findings of actual painful motion or other functional loss with the pertinent schedular criteria, does not show "such an exceptional or unusual disability picture 
. . . as to render impractical the application of the regular schedular standards."  Thus, there is no basis for such an extraschedular referral.   38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).    


ORDER

Service connection for carpal tunnel syndrome, to include as secondary to service-connected residuals of a post-surgery nonunion scaphoid bone fracture of the right wrist, is denied.   

A compensable rating for service-connected residuals of a post-surgery nonunion scaphoid bone fracture of the right wrist is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


